                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,                                           Case No. 1:17-cr-695-JMC

v.

CHARMAINE PERALTA,

       Defendant.

      ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO EXTEND
     THE DEADLINE TO SELF-SURRENDER TO THE U.S. MARSHALS SERVICE

       On October 1, 2018, Defendant filed an unopposed Motion to Extend the Deadline to Self-

Surrender to the U.S. Marshals Service. In that motion, Defendant requests an additional fourteen

days to self-surrender in order to make arrangements to transfer custody of her children. She

requests that she continue on the same terms and conditions of release until October 17, 2018.

Defendant states that both the United States and her probation officer do not oppose this motion.

       For good cause shown, the Court GRANTS Defendant’s Unopposed Motion to Extend the

Deadline to Self-Surrender to the U.S. Marshals. Accordingly, Defendant shall surrender to the

United States Marshals Service for the service of her sentence on October 17, 2018.

       IT IS SO ORDERED.

                                                            Entered for the Court
                                                            this the 2nd day of October, 2018

                                                            /s/ Joel M. Carson III______
                                                            Joel M. Carson III
                                                            United States Circuit Judge
                                                            Sitting by Designation
